Everyone is entitled to competent representation by an attorney when they stand accused of a crime. Competence is not in the eye of the beholder, for when we grade our own papers, we always receive an A+. InStrickland v. Washington,1 the United States Supreme Court established that the bedrock upon which a fair trial rests, is that the lawyer providing representation must meet an "objective standard of reasonable representation." Calling key witnesses is one of those standards.
A fundamental right in a fair trial is that the defendant is afforded the opportunity to present their side of the story. Before a trial court can even accept a guilty plea in a criminal matter, they must advise the accused that they are entitled to subpoena witnesses to testify on their own behalf. Crim.R. 11 is specific and unequivocal that a judge isrequired to address a defendant who wants to plead guilty and tell them they are giving up the right to compulsory attendance of all relevantwitnesses.
In this case, there was no plea of guilty. The accused, under oath, denied the charge. Tragically, a dog died through neglect. Someone neglected his care. The only question to be resolved, therefore, was "whose neglect?" Neglect implies duty. The record in this matter is quite clear that the defendant did not live at the residence where the dog lived and died. That point is clear.
The record is also perfectly clear that the defendant's former husband lived at the residence with the dog. In her defense, the defendant insisted that her former husband come to court and explain the dog's death. That did not happen. He was the most qualified person to address that question. The dog lived at his house and was under his care.
As the majority correctly states, the defendant's lawyer arranged for the key witness to be present, but then that same lawyer told the judge that "*** I don't want him to be in jeopardy for his own case. If the court doesn't want his testimony for that reason, I can explain that to the defendant."
So there it is. The ex-wife should go to jail for the death of the dog that lived at her ex-husband's house so that he would not "be in jeopardy for his own case." Is this reasonable representation?  No. This is an outrageous demonstration of ineffective assistance of counsel. You can only have one client in any trial, and this woman's lawyer failed to adequately represent that client. This was not a fair trial. It was an accommodation.
1 Strickland v. Washington (1984), 466 U.S. 668.